FREEDMAN, Circuit Judge,
Concurring
I concur in the result. For if we should undertake to review the bona fides of the electors’ statement of support of the policies of the Democratic Party, then, as Judge Forman’s opinion convincingly demonstrates, there is no evidence to support the charge.
I have serious doubt, however, that we need reach the factual question. The elusive conception of motive in enrolling as a member of a political party and the difficult problem of determining the principles of a political party at a given time lead me to believe that we must not accept the role of making such decisions unless there is clear statutory requirement that we do so. The New York cases to which we are referred1 are plainly based on specific statutory provisions.2 The New York statute confers on the chairman of the county committee of the party in which the voter enrolls the power to determine whether he is “not in sympathy with the principles of such party” and specifically authorizes judicial review of such determination.3 There is no such provision in the Virgin Islands Election Code. All that § 302 *165requires is that an elector “shall be eligible to enroll as a member of the recognized party of his or her choice, by subscribing to support the policies of said party.” This means a statement of intention to support in the future the policies of the party. It does not require past affiliation or even a declaration of past support of the policies of the party. The courts have found it difficult enough to deal with present intention as to future conduct in simple cases of contract or tort. I do not believe that it is desirable for the courts to seek to determine motive or intention and the bona fides of belief in political questions such as this, where the wide spectrum of local, national and international problems, varied and shifting as they are in their inherent nature, are involved. The intention of the Legislature to impose this responsibility on the courts does not appear. Indeed, a contrary intention may be gleaned from § 108(b) of the Election Code. This section was added to the Code on February 20, 1963. Although it is not effective until after the general election in 1964, it was in existence at the time the electors were enrolled as members of the Democratic Party. It was amended on April 2, 1964, after these events. The existence of § 108(b) in 1963 shows the legislative intention that a certificate of the Supervisor of Elections was to be conclusive that an elector was properly enrolled. The 1964 amendment makes this even clearer by providing that the declaration by the elector that he “certifies in writing that he subscribes to the principles of the party with which he is enrolled at the time of the hearing” requires that the petition challenging his enrollment is to be refused. These provisions are not operative until after the 1964 general election. But since there is no provision in any other part of the Election Code on the subject, I see no reason to deal with this case as if the right of judicial review existed. In short, since a writing subscribing to the policies of the party, after the 1964 election, must result in the rejection *166of the challenge to the elector, I do not believe the Legislature intended that prior to 1964 the door should be open to a trial by a judge as to the sincerity with which the declaration is made.
We deal here with circumstances existing during the changeover from the former practice to that established by the new Election Code. These circumstances are unique and will not reoccur in the same form. It will be time enough to deal with similar questions if and when they arise in circumstances which require our decision. For in such a case § 108(b) will be applicable and any decision we may then make will serve as a guide in the future operation of the Election Code.

 Zuckman v. Donahue, 80 N.Y.S.2d 698 (1948), affirmed without opinion, 298 N.Y. 627, 81 N.E.2d 371 (1948); In re Mendelsohn, 99 N.Y.S.2d 438 (1960), affirmed without opinion, 301 N.Y. 670, 98 N.E.2d 254 (1950).


 New York Election Law, § 332(2).


 Ibid.